            Case 2:20-cv-00135-BSM Document 1 Filed 06/22/20 Page 1 of 5



                        TN THE UNITED ST ATES DISTRICT COURT      JUN 2 2 2020
                            EASTERN DISTRICT OF ARKANSAS
                                                          JA~ES W. McCO~LERK
LEVAN BROWN                                               By.   PLAIN~
                                                                                                      DEPCLERK


vs.                           CASE NO.     2:20-cv-00135-BSM
                                           - ---------
CITY OF DERMOTT, COBE HEARD, INDIVIDUALLY,
AND ERIC EVANS, IN HIS INDIVIDUAL AND
OFFICIAL CAPACITY AS CHIEF OF POLICE
FOR THE CITY OF DERMOTT                                                              DEFENDANTS

                                           COMPLAINT
       Comes the Plaintiff, LEVAN BROWN, by and through counsel, SUTTER &

GILLHAM, P.L.L.C.; and, for his Complaint, he states:


                                  PARTIES & JURISDICTION
       1.       Plaintiff is a former police officer who worked for the City of Dermott, a public

entity, organized and existing under the laws of the State of Arkansas. Eric Evans is being sued

in his individual and Official Capacity as the Chief of Police for the City of Dermott, for violation

of Plaintiff's state and federal constitutional rights. This is an action to redress deprivation of

Plaintiff's First Amendment rights guaranteed him under the First Amendment to the United States

Constitution and the right to remonstrate under Article II, Section 22, of the Arkansas Constitution,

as permitted by 42 USC 1983 and the Arkansas Civil Rights Act of 1993. Plaintiff also brings a

cause of action for violation of the Arkansas Whistleblower Protection Act.


       2.       Since the acts giving rise to this action arose in this Court's district, venue is proper

under 28 USC 1391. This Court has personal and subject matter jurisdiction over the parties under

28 USC 1331, as well as supplemental jurisdiction under 28 USC 1367. All actions have been

taken under the color of state law.

                                         This case assignzd to District Judge _Miller
                                                                                _ _ __
                                                             Ray
                                         and to Magbtrate Judgs------=----
             Case 2:20-cv-00135-BSM Document 1 Filed 06/22/20 Page 2 of 5



                            GENERAL ALLEGATIONS OF FACTS.


        3.       In 2017, Plaintiff was employed as a police officer for the City of Dermott.


       4.       At all times relevant, Plaintiff performed his job satisfactorily.


        5.      While employed by the City of Dermott, Plaintiff witnessed multiple incidents of

excessive force.


        6.       In November of 2019, you saw fellow officer Cobe Heard using excessive force

and complained to the Mayor and the Chief.


        7.       Defendant then made the hostile work environment by refusing to allow Plaintiff

sick leave and issue Plaintiff a car.


        8.       When Plaintiff called in sick, Plaintiff was terminated in January of 2019.


        9.       Defendants claimed Plaintiff was a no call/ no show but he was not, and they knew

it. Defendants have also falsely told Plaintiffs prospective employers that Plaintiff stole money,

causing Plaintiff to lost reputation and wages.


        10.      The termination was in retaliation for Plaintiff's reports of excessive force.

Defendant had treated other officers better, including Officer Coby Heard. In fact, Defendants

allowed Officer Heard to sexually harass other employees and threaten the Plaintiff. Heard

continued to threaten the Plaintiff after Plaintiff was terminated in order to smear the Plaintiff in

the community.


                                               COUNTI


        I 1.     Plaintiff realleges the foregoing against all Defendants as if fully set out herein.
          Case 2:20-cv-00135-BSM Document 1 Filed 06/22/20 Page 3 of 5



        12.    By virtue of the facts alleged herein, Plaintiff had a clearly established right to

express his opposition to violation of a citizen's constitutional rights as a citizen and to testify in

Court as a citizen. Thus, Plaintiffs provision of the video, as well as his speech protesting the use

of excessive force to the Chief, were protected under the First Amendment of the United States

Constitution, as well as Article II, Section 22, of the Arkansas Constitution.


        13.    Defendants fired Plaintiff for opposing excessive force. Evans was a policymaker,

and the Mayor approved the decision to fire the Plaintiff. Thus, the decision to fire the Plaintiff

constitutes a policy and custom of firing employees who exercise their 1st Amendment Rights.


        14.    As a direct and proximate cause of Defendants' acts and omissions alleged herein,

Plaintiff has suffered severe mental and emotional distress, lost wages, lost earnings, lost

reputation, and incurred other damages in an amount to be proven at trial.


        15.    Defendants' actions have been so egregious so as to warrant the imposition of

punitive damages against the Defendants in their individual capacity.


                                             COUNT II


        16.    Plaintiff realleges the foregoing against the City as if fully set out herein.


        17.    By virtue of the facts alleged herein, Plaintiff was terminated in violation of the

Arkansas Whistleblower Protection Act by opposing sexual harassment and participating in a

sexual harassment investigation against the Heard.


        18.     Plaintiffs protests were protected under the Arkansas Whistleblower Protection

Act, as well as his participation in the investigation to determine whether or not a violation of the

law prohibiting excessive force or sexual harassment existed.
          Case 2:20-cv-00135-BSM Document 1 Filed 06/22/20 Page 4 of 5



        19.     Plaintiff had a good faith belief that Heard had violated the law by using excessive

force and committing a felony.


        20.     Accordingly, Defendants' actions in terminating Plaintiff were in violation of the

Arkansas Whistleblower Protection Act because he reported his concerns to an appropriate

authority and participated in a sexual harassment investigation.


        21.     As a direct and proximate cause of Defendants' acts and omissions alleged herein,

Plaintiff has suffered severe mental and emotional distress, lost wages, lost earning capacity, and

incurred other damages in an amount to be proven at trial.


                                              COUNTIII

        22.     Plaintiff realleges the foregoing against all Defendants as if fully set out herein.


        23.     Defendants have defamed the Plaintiff by accusing him of a crime to the community

and prospective employers, causing him to lose wages and reputation,


        24.     Defendants claimed Plaintiff stole money but he did not.


        25.     Defendants actions deserve punitive damages.


                                           JURY DEMAND


        22.     Plaintiff requests a trial by jury.


       WHEREFORE, Plaintiff prays for appropriate compensatory and punitive damages, for

front pay or, reinstatement, for reasonable attorneys' fees, for cost, for a trial by jury and for all

other proper relief.


                                                 Respectfully submitted,
Case 2:20-cv-00135-BSM Document 1 Filed 06/22/20 Page 5 of 5



                             SUTTER & GILLHAM, P.L.L.C.
                             Attorneys at Law
                             P.O. Box 2012
                             Benton, AR 72018
                             501/315-1910 Office
                             501/315-1916 Facsimile
                             Attorneys for the Plaintiff

                     By:   ~,L ,Ori.,,.e,Q~,..>, ,
                           ~ e r Oneal Sutter, Esq., ARB95:oiih
                            luther.sutterlaw@gmail.com        f1Y1D

                     By:    ~~                  it:i:.Uilci
                            Lucin Gillham, Esq., ARBN 99-0199
                                                                0,   'Ji-
                             Lucien.gillham@gmail.com
                                                                      _,,mD
